An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Eileen Bransten, J), entered on or about March 18, 2013, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 18, 2014, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur—Mazzarelli, J.P., Andrias, DeGrasse, Manzanet-Daniels and Feinman, JJ.